PER CURIAM.
This is an appeal from the denial of appellant’s emergency application for coram nobis relief from a judgment of conviction and sentence for possessing cocaine. We reverse and remand with direction to give appellant the opportunity to withdraw his plea.
Appellant is entitled to coram nobis relief as his trial counsel ineffectively assisted him by not being informed, and by giving appellant inaccurate advice upon the effect of a judicial recommendation against deportation (JRAD).
While the client clearly knew he could be deported by his guilty plea, counsel misad-vised his client that the JRAD would or could be useful in any subsequent deportation case resulting from narcotics offenses, when in fact the JRAD was inapplicable in such instance. That the change in the federal law was recent did not absolve appellant’s counsel, a state court practitioner, from critical misadvice as to that law.
GLICKSTEIN, C.J., GARRETT, J., and FRANK, RICHARD H., Associate Judge, concur.